This case involves a review of the record and judgment of the district court of Okmulgee county upon petition for writ of certiorari against James Hepburn, district judge, filed by J. R. Jones, county treasurer of Okmulgee county, against whom a grand jury accusation was returned in the district court of Okmulgee county on September 15, 1926. The procedure followed herein, and about which the petitioner complained, is the same as in case No. 17793, Barnett v. Hepburn, 121 Okla. 268,249 P. 921, and 17797, Swan v. Hepburn, 121 Okla. 277,249 P. 923, this day decided, and because of the same questions being involved, these cases were briefed together and submitted and argued together, and it follows that the decision in this case must necessarily follow the decision in the two cases above cited, so, therefore, on authority of Barnett v. Hepburn and Swan v. Hepburn, supra, the writ of certiorari as herein prayed for is sustained and the judgment of the district court of Okmulgee county purporting to suspend the defendant herein from office is held to be without and authority of law and is therefore quashed, vacated, set aside, and held for naught.
NICHOLSON, C. J., BRANSON, V. C. J and MASON, PHELPS, LESTER, CLARK and RILEY, JJ., concur. *Page 277